PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
STERNHEIMER et al.
Application No. 15/744,532
Filed: 9 Aug 2018
For: PEPTIDE COMBINATIONS FOR USE IN THE DIAGNOSIS OF SCHIZOPHRENIA
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.137(a), filed April 13, 2022, to revive the above-named application.
 
The petition under 37 CFR 1.137(a) to revive the application is GRANTED.
 
The application became abandoned for failure to timely file a proper reply to the final Office action mailed February 12, 2020, which set a three (3) month shortened statutory period for reply. A three (3) month extension of time pursuant to 37 CFR 1.136(a) was obtained. Accordingly, the application became abandoned by statute on August 13, 2020. The present application, which is a national stage entry of an international application, had not met the requirement of 35 U.S.C. 371(c)(4) in that a compliant inventor’s oath or declaration had been filed for each named inventor prior to the filing of the Request for Continued Examination (RCE) on August 12, 2020. A Notice of Abandonment was mailed on April 11, 2022.
 
The present petition filed satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the required inventor’s oath or declaration for each named inventor on January 12, 2018 and April 13, 2022; (2) the petition fee of $1,050 set forth in 37 CFR 1.17(m); and (3) a proper statement of unintentional delay. Accordingly, the petition under 37 CFR 1.137(a) to revive the application is granted.
 
The application is being forwarded to the Technology Center for further proceedings in accordance with this decision.

Telephone inquiries concerning this decision may be directed to Acting Deputy Director, Office of Petitions, Jason Olson at (571) 272-7560.


/JASON C OLSON/Acting Deputy Director, Office of Petitions